     ADANTE D. POINTER, ESQ., 236229
1    PATRICK M. BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
2
     LAWYERS FOR THE PEOPLE
3    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
4    Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
5    Email: PBuelna@LawyersFTP.com

6
     Attorneys for Plaintiff
7

8
                                UNITED STATES DISTRICT COURT
9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   JEROMIE INGALISE an individual;         )           Case No.: 4:21-cv-00840-HSG
                                             )
13                                           )           STIPULATION AND ORDER TO EXTEND
                   Plaintiff,
                                             )           DEADLINE TO AMEND THE PLEADINGS
14   v.                                      )
                                             )
15
     BAY AREA RAPID TRANSIT DISTRICT, )
                                             )
16   a municipal corporation; and DOES 1-50,
                                             )
     inclusive.                              )
17                                           )
                   Defendants.
                                             )
18

19

20   IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
21   Defendants by and through their designated counsel, that:

22          WHEREAS, Plaintiff filed his Complaint on February 2, 2021. (Doc. 1)
            WHEREAS, Defendants answered on February 24, 2021. (Doc. 7)
23
            WHEREAS, Plaintiff served Rule 34 Requests on or about April 27, 2021.
24
            WHEREAS, Defendants requested an extension to respond and served their responses on
25   or about June 29, 2021.




                                                    -1
            WHEREAS, Plaintiff has had only limited time to review and consider Defendants
1
     disclosures to make a decision in regards to amending the pleadings.
2
            WHEREAS, the parties met and conferred, and Defendants agreed to stipulate to extend
3    the Deadline to Amend Pleadings from July 2, 2021, to August 2, 2021.
4           Whereas, there is GOOD CAUSE to extend the Deadline to Amend Pleadings because
     Defendants have only recently made disclosures.
5

6           IT IS SO AGREED.

7    Dated: July 1, 2021
                                                         _/s/_Patrick M. Buelna____
8                                                        PATRICK M. BUELNA
                                                         Attorneys for Plaintiff
9

10   Dated: July 1, 2021

11                                                       _/s/Tim Murphy (Auth 7-1-21)
                                                         TIMOTHY MURPHY
12                                                       Attorneys for Defendants

13
            IT IS SO ORDERED.
14
                                          DATE: 7/6/2021
15
                                          ________________________________________
16                                        HON. HAYWOOD S. GILLIAM, JR.
                                          DISTRICT JUDGE
17
                                          NORTHERN DISTRICT OF CALIFORNIA
18

19

20

21

22

23

24

25




                                                    -2
